Citation Nr: 9935508	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ring finger injury, including a scar, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that the veteran asserted in his hearing 
before the undersigned that he experiences numbness and a 
"pins and needles" sensation in his right hand and fingers 
and that he has had this problem ever since he underwent 
surgical treatment after the finger injury.  A review of the 
claims file reveals that the veteran is currently service 
connected for residuals of a right ring finger injury, 
including a scar, but not any additional disability of other 
fingers or the hand.  The Board notes that the RO denied 
service connection for peripheral neuropathy of the right 
hand in a February 1999 decision.  It is not clear but the 
veteran may be seeking secondary service connection for 
additional disability of the right hand or disagreeing with 
the February 1999 decision.  The Board refers this matter to 
the RO for clarification and any appropriate action.


FINDINGS OF FACT

The veteran's service-connected injury of the right ring 
finger is manifested by some localized numbness or 
hyposensitivity, occasional pain, mild hypertrophic changes, 
and a scar with full range of motion of the finger.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected scar is more 
severely disabling that reflected by his current 10 percent 
evaluation.  At a hearing before the undersigned, 
the veteran testified that he often experiences significant 
problems with his right hand.  He stated that he really had 
no sensation in the right ring finger due to the scar along 
that finger.  (He also testified about numbness and pain in 
his right hand, -see introduction above.)  He asserts, in 
essence, that his residuals of the finger injury are more 
disabling than currently evaluated.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is 

essential that the examinations on which a rating is based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence in part, or all, of the necessary 
bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  Painful motion 
is an important factor of disability.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Service connection was established for the veteran's 
residuals of a right ring finger injury by a rating decision 
of August 1964.  That decision assigned a 10 percent 
evaluation for symptomatology associated with the ring 
finger, which has remained in effect ever since.

The veteran also has submitted extensive VA outpatient and 
inpatient medical treatment records.  The bulk of these 
records describes the veteran's ongoing problems with alcohol 
abuse and recovery.  However, the veteran did undergo an 
orthopedic consultation in January 1991 where examination 
revealed a mild degree of limitation of extension in the 
distal interphalangeal joint and the proximal interphalangeal 
joints.  He was further diagnosed with osteoarthritis of the 
distal interphalangeal joint spaces in November 1990.  
However, these records deal mostly with the veteran's alcohol 
related problems.

In June 1993, the veteran was examined by a VA physician and 
the physician noted that the flexion of the right fourth 
finger was weak and there was some sensory impairment, mainly 
to touch and pinprick in the medial upturned aspect of the 
right fourth finger.  He was diagnosed with neuropathy, 
digital nerve right fourth finger.

The Board also notes that the veteran underwent a VA 
examination in May 1995.  At that time the veteran had 
numbness in the right third digit and there was 
tenderness in the base of the third digit and percussion 
produced extreme pain.  He was diagnosed with interdigital 
neuralgia secondary to previous trauma to the right third 
finger.

The veteran underwent a VA examination in July 1998.  The 
examiner stated that physical examination of the right ring 
finger showed mild hypertrophic change at the proximal 
interphalangeal joint and a callus formation at the base of 
that finger.  There was a 2.5-centimeter scar at the lateral 
aspect of the ring finger that was hyposensitive to touch.  
The veteran also reported decreased feeling down the lateral 
aspect of the second digit.

There was full range of motion of the finger with abduction 
to 20 degrees, adduction to 0 degrees, flexion to 90 degrees 
and extension to 30 degrees.  Muscle strength in the ring 
finger of the right hand was good.  There was no apparent 
bony deformity or tightness of the hand intrinsic muscle.  
The veteran was thus diagnosed with residuals, laceration of 
the right finger secondary to traumatic cut with impairment 
of sensation around the injury site.  There was no apparent 
weakness of the right finger or incoordination.  

The veteran has been assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  That 
code provides that scars shall be rated on the limitation of 
function of the part affected.  As the veteran has scars on 
his right ring finger, the Board thus must analyze how the 
scars limit the veteran's right ring finger functioning.  The 
most recent VA examination results show that the veteran has 
a full range of motion in this finger and that the strength 
was good.  There were no bony or muscular abnormalities 
noted.  The other VA examinations noted pain and sensory 
impairment in the right ring finger.  It is thus the decision 
of the Board that the 10 percent adequately describes the 
veteran's current symptomatology of his right ring finger 
disability.  He experiences some localized numbness, which is 
analogous to a tender scar, and occasional pain in the same 
area, but as range of motion and strength are good, the 
current 10 percent is appropriate.  38 C.F.R. §§ 4.20, 4.118, 
Code 7899-7804.


The Board also notes the veteran's history that his right 
ring finger scar is occasionally productive of intense pain.  
However, as noted above, he is already receiving the maximum 
rating allowed under the diagnostic code for a painful scar 
(7804).  He claims he has additional disability of the right 
hand; service connection for peripheral neuropathy of 
additional finger of the right hand was denied by RO decision 
in February 1999, and the Board has referred the question of 
whether the veteran is seeking service connection for any 
additional disability of the right hand to the RO for 
clarification and any appropriate action. 

The Court of Appeals for Veterans Claims has held that, in 
rating musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  However, 
there is no medical evidence to show that pain, weakness, or 
any other symptom results in additional functional limitation 
of the right ring finger, such as approximating ankylosis of 
the finger, to warrant a higher evaluation under DeLuca, 
supra, and the rating schedule, including 38 C.F.R. § 4.40, 
4.45.  While the Board acknowledges that the veteran 
experiences pain or numbness at times, the most recent 
examiner expressed that the veteran had no apparent weakness, 
limitation of motion, or incoordination of the right finger. 

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
disorder and there is no medical opinion of record that 
establishes the finger disability affects the veteran's 
employment.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not 

met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right ring finger injury is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

